Exhibit 10.2(c)

THIS TRANSITION AGREEMENT (this “Agreement”), dated as of November 5, 2013 (the
“Effective Date”), is entered into by and among David L. Calhoun (“Executive”),
Nielsen Holding N.V., a Netherlands entity (“Parent”), The Nielsen Company B.V.,
a Netherlands corporation (“The Nielsen Company”), and TNC (US) Holdings, Inc.,
a Delaware corporation (together with The Nielsen Company and Parent, the
“Company”).

WHEREAS, Executive is currently serving as the Chief Executive Officer of the
Company pursuant to the terms of that certain Second Amended and Restated
Employment Agreement dated as of October 27, 2010 (as amended by this Agreement,
the “Employment Agreement”); and

WHEREAS, Executive and the Company have mutually agreed that Executive’s
employment with the Company will terminate effective as of the Transition Date
(as defined below); and

WHEREAS, the Company desires to avail itself of Executive’s experience, advice
and assistance following the Transition Date and Executive has agreed to serve
as Executive Chairman of the board of directors of Parent (the “Board”), and to
undertake the “Additional Services” (as defined below) in accordance with the
terms of this Agreement.

NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which is
hereby acknowledged, Executive and the Company agree as follows:

1. RESIGNATION OF EMPLOYMENT, SERVICE AS EXECUTIVE CHAIRMAN OF THE BOARD,
ADDITIONAL SERVICES

1.1 Termination of Employment. Executive’s employment with the Company will
terminate effective as of 11:59 p.m. Eastern Standard Time on December 31, 2013
(the “Transition Date”). Such termination shall be a resignation by Executive
without Good Reason for all purposes under the Employment Agreement.

1.2 Resignation as CEO; Termination of Employment Agreement. Effective as of the
Transition Date, Executive shall resign as the Chief Executive Officer of the
Company and from any other position as an officer of the Company and any of its
affiliates and the Employment Agreement shall terminate and be of no further
force and effect (except for the provisions thereof that are expressly
incorporated into this Agreement).

1.3 Service as Executive Chairman of the Board. Effective as of January 1, 2014,
Executive will be appointed as Executive Chairman of the Board, and shall
continue to serve in such position until such time as Executive shall resign or
otherwise be removed from the position of Executive Chairman of the Board and/or
as a non-employee director of the Board. Prior to the date on which he qualifies
as an independent director of the Board, Executive will not receive any
compensation for serving as Executive Chairman of the Board for so long as the
Company does not compensate non-independent directors of the Board, except as is
specifically set forth in this Agreement. For the avoidance of doubt, Executive
will not be an employee of the Company while he serves as Executive Chairman of
the Board.

1.4 Additional Services. During the period commencing on January 1, 2014 and
ending on the earlier of the date determined by the Board and December 31, 2015
(the “Additional Service Period”), Executive agrees to serve as a coach and
mentor to the individual who replaces Executive as the Company’s Chief Executive
Officer (such individual, the “CEO”), and to provide guidance and advice to the
CEO with respect to all aspects of the CEO’s duties and responsibilities,
including but not limited to: (a) customer and other commercial relationships;
(b) investor relations; (c) operations; (d) acquisitions and dispositions; and
(e) the strategic planning process, in each case as reasonably requested by the
Board or the CEO (the “Additional Services”). By no later than 30 days following
the Transition Date, Executive and the CEO will mutually agree upon and
establish the level of engagement of Executive with respect to the provision of
the Additional Services by Executive, with such agreement to be shared with the
Board. Executive will be required to devote between fifteen (15%) and twenty
percent (20%) of his business time (determined on a quarterly basis) to the
performance of the Additional Services during the Additional Service Period
(prorated for any partial calendar quarter). Unless determined otherwise by the
Board, Executive will provide the Additional Services through December 31, 2015.
For the avoidance of doubt, the CEO will report directly to the Board.

2. POST-TERMINATION PAYMENTS AND BENEFITS TO EXECUTIVE; TREATMENT OF OUTSTANDING
EQUITY AWARDS

2.1 Capitalized Terms. Capitalized terms used in this Section 2 and not
otherwise defined in this Agreement shall have the meaning ascribed to such
terms in the Employment Agreement.

--------------------------------------------------------------------------------

2.2 Accrued Obligations Upon Termination. Following the Transition Date, the
Company shall: (a) pay (within the sixty (60) day period after the Transition
Date) to Executive any amounts of Executive’s Annual Base Salary earned through
the Transition Date but not theretofore paid; (b) promptly reimburse (in no
event later than the period set forth in Section 12(e) of the Employment
Agreement) to Executive any expenses owed to Executive pursuant to Section 3(h)
of the Employment Agreement; (c) pay (within the sixty (60) day period after the
Transition Date) to Executive, any accrued vacation pay owed to Executive in
accordance with Section 3(g) of the Employment Agreement; and (d) pay to
Executive any amount arising from Executive’s participation in, or benefits
under any employee benefit plans, programs or arrangements under Section 3(f) of
the Employment Agreement, which amounts shall be payable in accordance with the
terms and conditions or such employee benefit plans, programs or arrangements.

2.3 Business Expenses; Office Space; Secretarial Support. For so long as he
serves as Executive Chairman of the Board, Executive will be provided with
reasonable office space in the Company’s Wilton, Connecticut office and
secretarial support. In addition, the Company will reimburse Executive for all
reasonable business expenses incurred by him in the performance of the
Additional Services in accordance with the Company’s expense reimbursement
policy. For the avoidance of doubt, if Executive ceases to serve as Executive
Chairman of the Board but remains on the Board as a non-employee director, the
Company may, in its sole discretion, cease providing such office and secretarial
support.

2.4 Annual Bonus for 2013. Notwithstanding Section 4(c)(iv) of the Employment
Agreement, Executive shall be paid his Annual Bonus for the 2013 fiscal year on
the date in 2014 on which, and in the same form as which, annual bonuses are
paid to the Company’s senior executive officers. In the event that a portion of
such Annual Bonus is paid in the form of an award of restricted stock units,
such restricted stock units shall vest on the same schedule as the restricted
stock units granted to the Company’s senior executive officers (and shall have
the same accelerated vesting provisions, if any, as are applicable to the grants
made to such senior executive officers); provided, that (a) such vesting shall
be based upon Executive’s continued service as a non-employee member of the
Board rather than upon continued employment with the Company; and (b) if
Executive ceases to serve as a non-employee member of the Board because either
(i) Executive was not nominated to serve for an additional term; or (ii) having
been so nominated, Executive is not elected to the Board, then all such
restricted stock units shall vest upon the date on which Executive ceases to
serve as a non-employee director.

2.5 2010 Signing Bonus. Effective as of immediately prior to the Transition
Date, Section 3(c)(ii)(b)(3) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following new Section 3(c)(ii)(b)(3):

“if Executive ceases to serve as Executive Chairman of the Board on or prior to
December 31, 2014, Executive shall pay to Nielsen Holdings a lump sum cash
payment equal to the Bonus Repayment Amount with respect to the product of
(x) $2,000,000 and (y) the Applicable Percentage;”

2.6 Additional SERP. The Company and Executive agree that (a) the Transition
Date shall be the date on which Executive first experiences a “separation of
service”, as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations and other binding guidance
promulgated thereunder (collectively, “Section 409A”), as the Company and
Executive reasonably anticipate that the level of services to be performed by
Executive pursuant to Section 1.4 above shall permanently decrease to no more
than 20% of the average level of bona fide services performed by Executive for
the Company over the 36-month period immediately preceding the Transition Date,
and (b) Executive is a “specified employee” for purposes of Section 409A, such
that payment of the Additional SERP must be delayed until the first date that is
more than six months following the Transition Date and, accordingly, the
Additional SERP will be paid to Executive in a cash lump sum on July 2, 2014
(subject to earlier payment in accordance with clause (ii) of Section 12(b) of
the Employment Agreement).

2.7 Benefits. Following the Transition Date, and in each case other than as
required by COBRA, Executive (and his eligible dependents) shall no longer
actively participate in, accrue service credit or have contributions made,
either by Executive or on his behalf, under any employee benefit plan sponsored
or maintained by the Company (including, without limitation, the Additional
SERP) in respect of periods commencing following the Transition Date, including
without limitation, any plan which is intended to qualify under Section 401(a)
of the Code, and Executive shall have no further right to receive any such
benefits from the Company.

2.8 Forfeiture of Retention RSU Award. On the Transition Date, all restricted
stock units (“RSUs”) granted under the Restricted Stock Unit Award Agreement by
and between Parent and Executive dated July 25, 2013, will be automatically
forfeited, without payment of any consideration therefor.

2.9 Amendment of Performance Restricted Share Award. Effective as of immediately
prior to the Transition Date, the Performance Restricted Shares granted under
Parent’s 2010 Stock Incentive Plan (the “2010 Plan”) and the Performance
Restricted Share Award Agreement by and between Parent and Executive dated
February 20, 2013 (the “Restricted Share Award”) are hereby amended to:
(a) provide that Executive’s provision of the Additional Services as Executive
Chairman of the Board (but, for the avoidance of doubt, not his service solely
as a non-employee member of the Board) shall constitute continued “Employment”
with the Company, such that Executive shall remain eligible to earn the
Performance Restricted Shares granted thereunder following the Transition Date
for so long as Executive continues to provide the Additional Services as
Executive Chairman of the Board; (b) provide that if the Board terminates the
Additional Service Period prior to December 31, 2015 without Executive’s prior
written consent and Executive was willing and able to continue to perform the
Additional Services at the time of such termination, then the Additional Service
Period shall be deemed to have continued through the “Performance Vesting Date”
(as such term is defined in the Restricted Share Award); and (c) delete
Section 2(a)(i)(B)(2) of the Restricted Share Award.

2

--------------------------------------------------------------------------------

2.10 Amendment of 2010 Plan Options. Effective as of immediately prior to the
Transition Date, each Option (as that terms is defined in the 2010 Plan) granted
to Executive under the 2010 Plan that remains outstanding on the Transition Date
and is unvested as of the Transition Date is hereby amended to provide that
Executive shall continue to be eligible to vest in accordance with the terms of
the applicable stock option agreement only for so long as Executive continues to
serve as Executive Chairman of the Board (but, for the avoidance of doubt, not
if Executive serves solely as a non-employee member of the Board). Pursuant to
the terms of the Plan and the stock option agreements under which such Options
were granted, the post-termination exercise period for each Option granted to
Executive under the 2010 Plan (as set forth in the applicable stock option
agreement) shall not commence until the first date following the Transition Date
on which Executive ceases to serve as a non-employee member of the Board,
because such service as a non-employee member of the Board constitutes continued
“Employment” (as that term is defined in the 2010 Plan) with the Company for
purposes of the post-termination exercise period for each such Option.

2.11 Amendment of 2006 Plan Options. Effective as of immediately prior to the
Transition Date, each stock option granted to Executive under Parent’s 2006
Stock Acquisition and Option Plan for Key Employees (the “2006 Plan”) that is
outstanding and vested as of the Transition Date is hereby amended to provide
that, for purposes of the post-termination exercise period for such stock
options (as set forth in the applicable option agreement), Executive shall not
be deemed to have experienced a “termination of employment” until the first date
following the Transition Date on which Executive ceases to serve as a
non-employee member of the Board. For the avoidance of doubt, except in the case
of a termination for Cause, if the post-termination exercise period provided for
in the applicable option agreement is less than 90 days, such post-termination
exercise period was extended to 90 days (but in no event past the tenth
anniversary of the grant date of such stock option) pursuant to Section 3(d)(ii)
of the Employment Agreement.

2.12 Taxes; Withholding. Executive shall be responsible for the payment of any
and all required federal, state, local and foreign taxes incurred, or to be
incurred, in connection with any amounts payable, or benefits provided, to
Executive under this Agreement. Notwithstanding any other provision of the
Agreement, the Company may withhold from amounts payable under the Agreement all
federal, state, local and foreign taxes that are required to be withheld by
applicable laws and regulations with respect to any amounts payable, or benefits
provided, to Executive under the Agreement and report on any applicable federal,
state, local or foreign tax reporting form any income to Executive determined by
the Company as resulting from such amounts payable or benefits provided
hereunder.

3. COMMUNICATIONS, SURVIVAL OF CERTAIN EMPLOYMENT AGREEMENT PROVISIONS

3.1 Communications. The Company shall control the timing, content and manner of
any internal, external and media communications concerning Executive’s
resignation as Chief Executive Officer of the Company, the termination of
Executive’s employment with the Company, and Executive’s appointment as
Executive Chairman of the Board pursuant to the terms of this Agreement.
Executive shall have an opportunity to review and comment on external and media
communications to be issued by the Company at the time of the initial public
announcement of the transition of Executive role with the Company.

3.2 Survival of Certain Employment Agreement Provisions. Sections 6
(Non-Competition; Non-Solicitation; No Hire), 7 (Nondisclosure of Proprietary
Information), 8 (Non-Disparagement), 9 (Cooperation), 10 (Parachute Payments and
Excise Taxes), 11 (Injunctive Relief), 12 (Section 409A), 14 (Indemnification
and Insurance; Legal Expenses), and 23 (Arbitration) shall survive the
termination of the Employment Agreement upon the Transition Date and shall
continue to apply in accordance with their terms (and are accordingly hereby
incorporated by reference as terms of this Agreement). For the avoidance of
doubt, the “Restricted Period” (as defined in the Employment Agreement) will
commence on January 1, 2014. Notwithstanding the language in Section 9 of the
Employment Agreement to the contrary, Executive shall not be entitled to receive
compensation at a per diem rate for providing the cooperation envisaged by
Section 9 for so long as Executive continues to serve as a non-employee member
of the Board. Notwithstanding the execution of this Agreement, the Company shall
continue to have the right to add or substitute “Competitive Entities” in
accordance with the terms of Section 6(a)(i) of the Employment Agreement at any
time prior to January 1, 2014 and may deliver the list of 50 individuals
contemplated by Section 6(a)(ii) of the Employment Agreement at any time prior
to the expiration of the 30-day period immediately following the Transition
Date.

4. GOVERNING LAW

This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the state of New York, without reference
to the principles of conflicts of law of New York or any other jurisdiction, and
where applicable, the laws of the United States. Subject to Section 23 of the
Employment Agreement (Arbitration), any dispute arising out of this Agreement or
any matter related hereto may be brought in the courts of New York County, New
York or in the United States District Court for the Southern District of New
York, and, by execution and delivery of this Agreement, the Company and
Executive accept the jurisdiction of said courts, agree to service of process by
registered or certified mail, and irrevocably agree to be bound by any judgment
rendered thereby in connection with this Agreement. The foregoing consent to
jurisdiction shall not be deemed to confer rights on any person other than the
respective parties to this Agreement.

5. SEVERABILITY

If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement or the remaining portion of a partially invalid provision, which
shall remain in force, and the provision in question shall be modified by the
court so as to be rendered enforceable.

3

--------------------------------------------------------------------------------

6. CONSTRUCTION

Each party and its counsel has reviewed this Agreement or has been provided the
opportunity to review this Agreement and accordingly, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
Instead, the language of all parts of this Agreement shall be construed as a
whole, and according to their fair meaning, and not strictly for or against
either party.

7. ENTIRE AGREEMENT; EFFECTIVENESS OF AGREEMENT; COUNTERPARTS

7.1 Entire Agreement. The Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any and all prior agreements or
understandings, other than as expressly set forth herein, between the parties
hereto pertaining to the subject matter hereof.

7.2 Effectiveness of Agreement. This Agreement shall be effective upon the
occurrence of the Transition Date. In the event that Executive’s employment is
terminated for any reason prior to the Transition Date, this Agreement shall be
null and void.

7.3 Counterparts. This Agreement may be executed in one or more counterparts and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

[Signatures on next page]

 

 

 

4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NIELSEN HOLDINGS N.V.

 

 

By:

 

 

 

 

Name: James W. Cuminale

 

 

Title: Chief Legal Officer

 

THE NIELSEN COMPANY B.V.

 

 

By:

 

 

 

 

Name: James W. Cuminale

 

 

Title: Chief Legal Officer

 

 

 



[Signature Page to Calhoun Transition Agreement]

--------------------------------------------------------------------------------

TNC (US) HOLDINGS, INC.

 

 

By:

 

 

 

 

Name: James W. Cuminale

 

 

Title: Chief Legal Officer

 

 

 



[Signature Page to Calhoun Transition Agreement]

--------------------------------------------------------------------------------

EXECUTIVE

 

 

By:

 

 

 

 

David L. Calhoun

 

[Signature Page to Calhoun Transition Agreement]